Chapter 14209 Acts 1929, affecting only the City of Marianna and the property of citizens against which city taxes have been assessed and levied for the years 1924, 1925, 1926 and 1927, and which after the passage of the act may be assessed and levied and where such taxes have not or may not be paid and remain due and delinquent to the city, became a law June, 1929.
Under the provisions of the act the Tax Collector of the City may, after the 1st of October of any year, make and deliver to an attorney at law, designated by the City *Page 262 
Council, a copy of all tax assessments and taxes upon real and personal property remaining unpaid as shown by the assessment roll for the years named, and thereafter the collection of such taxes is required to be made by the attorney so designated to whom the list has been delivered.
Section 7 of the Act purports to empower the City of Marianna to institute and prosecute suit or suits in chancery in the Circuit Court of Jackson County "for the purpose of foreclosing and enforcing the lien or liens declared in the preceding sections, against the owner or owners, and against the property or properties, against and upon which there have been assessed taxes, and the taxes thereon are past due, delinquent and unpaid."
Section 13 purports to vest jurisdiction in the Circuit Court for Jackson County "for the foreclosure and enforcement of the taxes and liens specified" in the Act.
The bill in this case was exhibited against several known persons residents of different States and different counties of the State owning different pieces of real property upon which the taxes for the years 1924-1928 are past due and unpaid.
There is no provision in the Act expressly or by implication, as I read it, which vests in the Circuit Court the power to entertain such a multifarious bill. There was a demurrer to the bill on the ground that it was multifarious and the demurrer was overruled. If the bill in this case may be entertained then a bill including all persons, known and unknown, owning severally all the real property and personal property in the city against which taxes for the years 1924 to 1928 and subsequent years were assessed and which remain due and unpaid may be maintained and the court in one decree or as many decrees as may be necessary proceed to adjudicate the different although perhaps not conflicting interests of the various parties to their several parcels of *Page 263 
land. Thus the entire tax list may be settled and closed out in one proceeding.
The power thus attempted to be conferred upon the Court is not a power conferred upon the municipality. The act deals with the Circuit Court of Jackson County and attempts by special legislation, if indeed such purpose may be read into the act, to regulate the practice in that court in such cases. In any other court of chancery such a bill would under chancery practice be deemed to be multifarious, but by the construction placed upon the act by the majority opinion the bill may not be deemed to be multifarious because the act changes the practice in the Circuit Court for Jackson County in such cases.
In my view of the case no such power is attempted to be conferred upon the Circuit Court. The act has been misinterpreted in the particular case in assuming that such power was attempted to be conferred. There was no necessity for the presence of Section 13 of the Act as the Court under its general powers may entertain jurisdiction to enforce liens of the nature described in the act although it may not under the general practice obtaining in such courts enforce all the liens that may exist of such nature in one suit against all property owned by different persons in no wise connected by interests in the subject-matter.
I therefore think the demurrer to the bill should have been sustained, the order should be reversed and the bill dismissed.